Title: The Board of War to the Officer in Charge of Hessian Prisoners, 16 September 1777
From: Adams, John,Continental Congress, Board of War
To: Officer in Charge of Hessian Prisoners


     
      sir
      Philadelphia Septr. 16. 1777
     
     I am directed by the Board of War to desire you, to deliver to Coll. Bird forty of the Hessian Prisoners in your Custody, to work with him as Artifficers and Labourers, if they consent. I am your humble sevt.,
     
      John Adams Chairman
     
     
    